ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-393, concluding that pursuant to Rule 1:20-14, MICHAEL J. ROSENBLATT of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of six months, respondent having been disciplined in the State of New York for conduct in violation of RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It 'is ORDERED that MICHAEL J. ROSENBLATT is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.